Exhibit 10.2

 

LOGO [g24116logo.jpg]

 

DEFERRED STOCK UNIT AWARD AGREEMENT

pursuant to the

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PROGRAM

under the

2005 OMNIBUS INCENTIVE PLAN

 

Participant:         Number of DSUs Awarded:         Purpose for Award:        

 

THIS AGREEMENT, dated                         , represents the award of Deferred
Stock Units (DSUs) by NPS Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), to the Participant named above, who is a Nonemployee Director of the
Company. The Company hereby irrevocably grants to Participant the number of DSUs
set forth above subject to the conditions provided herein and in the Nonemployee
Director Deferred Compensation Program (the “Program”) and the 2005 Omnibus
Incentive Plan (the “Plan”). Unless otherwise specified, capitalized terms shall
have the meanings specified in the Plan and the Program. The terms and
conditions of the Plan and the Program are incorporated by reference and govern
except to the extent that this Agreement specifically provides otherwise.

 

This Agreement shall not confer upon the Participant any right to membership on
the Company’s Board of Directors, nor shall this Agreement interfere in any way
with the Company’s right to remove the Participant from the Board of Directors
in accordance with the Company’s articles of incorporation and bylaws at any
time.

 

Participant acknowledges receipt of a copy of the Plan and the Program, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof.
Participant hereby agrees to accept as binding and final all decisions of
interpretation of the Board of Directors upon any questions arising under the
Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto have agreed, and do hereby agree to the terms and conditions
of this Agreement.

 

IN WITNESS WHEREFORE, the parties have caused this Deferred Stock Unit Award
Agreement to be executed effective as of the date shown above.

 

NPS PHARMACEUTICALS, INC.    PARTICIPANT

By:

 

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

Attachments:  

Nonemployee Director Deferred Compensation Program

2005 Omnibus Incentive Plan